Eldridge, Judge,
dissenting.
I must respectfully dissent because, in my view, a timely filed notice of appeal should be transferred to the appropriate appellate court and not dismissed when the sole defect is the designation of the incorrect appellate court with jurisdiction over the appeal. The cases cited by the majority are not dispositive of the issue before us. In both *328Smith v. Gwinnett County, 246 Ga. App. 865 (542 SE2d 616) (2000), and Smith v. Gwinnett County, 247 Ga. App. 888 (545 SE2d 147) (2001), the issue of transfer was not raised by the appellant on appeal.
As an intermediate appellate court, we are a court for the correction of errors which are properly preserved below and which are raised in this [C]ourt. It is not the function of this [C]ourt to raise and decide issues not complained of by the parties. It follows that our review of [a] case is limited to those issues properly raised by [appellant] on appeal to this [C]ourt.
(Citations omitted.) Cole v. State, 211 Ga. App. 236, 237-238 (438 SE2d 694) (1993). While the issue of transfer was raised by the appellant in Zornes v. State, 262 Ga. 757 (426 SE2d 355) (1993), the proper vehicle for appeal in that case was a writ of certiorari, and appellant had filed a notice of appeal. Since appellant had failed to comply with the statutory scheme to perfect a writ of certiorari, there was no viable appeal to transfer.
It seems clear to me from an examination of the cases, statutes, and uniform rules, that the intention of the General Assembly and the Supreme Court is to avoid dismissal of a timely filed appeal because of a defect in the notice of appeal, such as the designation of the wrong appellate court, and to bring about a decision on the merits of the case. See OCGA §§ 5-3-27; 5-6-30; 5-6-37; Evans v. State, 235 Ga. App. 877 (510 SE2d 619) (1999); Adams v. State, 234 Ga. App. 696 (507 SE2d 538) (1998); Court of Appeals Rule 11 (b) and (c); and Supreme Court Rules 32 and 35. See also Uniform Transfer Rules, 251 Ga. 893, and Uniform Superior Court Rule 19. While these statutes, cases, and rules do not specifically address the transfer of appeals from the superior court to this Court, both this Court and the Supreme Court of Georgia have transferred appeals of civil actions erroneously docketed in each of the respective courts to the superior court which had proper subject matter jurisdiction over the appeal, citing Art. VI, Sec. I, Par. VIII of the Georgia Constitution as authority therefor. See Bosma v. Gunter, 258 Ga. 664 (373 SE2d 368) (1988); MacLellan v. Munford, 189 Ga. App. 789 (377 SE2d 702) (1989). See also Walker v. Yarus, 258 Ga. 346 (369 SE2d 32) (1988). Such constitutional provision directs the transfer of civil cases when jurisdiction or venue lies in a different court. At the trial level, the necessity of treating the transfer of criminal and civil cases differently may be mandated; however, to require a defendant in an appeal of a criminal action, where his liberty interests are at stake, to adhere to a higher appellate procedural standard than is required for *329civil appellants would violate both federal and state constitutional mandates of due process and equal protection.
Decided July 30, 2002
Reconsideration denied September 9, 2002
Stanley J. Sawyer, pro se.
In this case, appellant was proceeding pro se, and the process of appeal from a traffic conviction varies depending on the type of court in which the traffic offense was tried. While the majority asserts that a litigant needs no interpretation to see that OCGA § 5-6-34 (a) provides clearly that an appeal may be taken to the “Supreme Court and the Court of Appeals from . . . judgments and rulings of. . . the constitutional city courts,” the procedure for the appeal of a traffic offense conviction is not that clear. Article 2 of Chapter 13 of Title 40 deals with the prosecution of traffic offenses. Within such article, a municipal court is defined and “construed to include municipal courts of the incorporated municipalities of this state.” OCGA § 40-13-20. OCGA § 40-13-21 (a) gives municipal courts of incorporated towns and cities, as well as probate courts, the right to conduct the trial of a traffic offense that does not exceed misdemeanor status. OCGA § 40-13-28 provides that a “defendant convicted under this article shall have the right of appeal to the superior court.” Nowhere within Article 2 of Chapter 13 of Title 40 does it distinguish that for municipalities with a population of 300,000 or more, our General Assembly has created constitutional city courts with jurisdiction over traffic offenses that do not exceed misdemeanor status and that such courts have a different method for appellate review. In fact, other than the reference to constitutional city courts under OCGA § 5-6-34 dealing with the type of judgments and rulings deemed directly appealable to the Supreme Court and this Court, there is no reference within the Official Code of Georgia to the appropriate procedure for appellate review of a ruling of a constitutional city court.
The method of appellate review from a constitutional city court is set out only within the Act which established such courts. Such Act’s location within the bound volumes of Georgia Laws can only be found by looking in the Index to Local and Special Laws and General Laws of Local Application, Volume 42 of the Official Code of Georgia. The Act is indexed under the headings General Laws of Local Application, Census of 1990, 300,000 OR MORE, City Court (traffic court). See OCGA Volume 42, p. 166 (2001 cumulative supplement). With such confusion, when the sole procedural error is the designation of the wrong appellate court on an otherwise properly filed notice of appeal, the instant appeal, filed pro se, should be transferred and considered on the merits, not dismissed.
Joseph J. Drolet, Solicitor-General, Katherine Diamandis, Assistant Solicitor-General, for appellee.